VELVA L. PRICE, District Clerk, Travis County Courthouse, Third Floor

              RECEIPT AND EXECUTIONOF MANDATE FROM
                THE COURT OF CRIMINAL APPEALS BY THE
                            CRIMINAL DISTRICT CLERK

Mr. Abel Acosta, Clerk                                    „       January 15,2015
Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, Texas 78711

Criminal Division
P.O. Box 679004,
Austin, Texas 78767

       Re:     No. WR-80,778-03
               (Trial Court No. D-l-DC-11-205489-A )

       Styled: KIRK BENNETT
               vs.

               The State of Texas


Dear Mr. Acosta:


Pursuant to Texas Rule of Appellate Procedure 87(b)(1), I hereby forward my acknowledgment
of the receipt and the execution of the mandate on JANUARY 15, 2015 from the Court of
Criminal Appeals in the above cause. The official execution of this mandate is recognized by the
Travis County Sheriff whereas the capias after mandate, official notice of mandate, or transfer of
inmate to proper authorities, has been executed and or is in the process of being executed hereby
placing the defendant within the proper jurisdiction of the trial court.

                                             Respectfully,

                                             VELVA L. PRICE
                                             District Clerk
                                             Travis County, Texas


                                      By:
                                              Depufy( JESSICA CONTRERAS
                                                                                       C27-00000002!$